Title: Thomas Jefferson to William Marshall, 7 February 1816
From: Jefferson, Thomas
To: Marshall, William


          
            Sir
            Monticello Feb. 7. 16.
          
          Mr Higgenbotham presented me on your part 2 tickets in the suit of Livingston v. myself for 13.91 D for which I inclose you an order on mr Gibson. I shall be glad to recieve from you a copy of the decree, and if costs were allowed me (as I believe they were) process for their recovery against whomsoever was made responsible for them. you will percieve that provision is made in the inclosed order for the charges for these articles also. accept the assurance of my respect.
          Th: Jefferson
        